Case 1:95-cr-00025-DBH Document 140 Filed 03/10/21 Page 1 of 2     PageID #: 243




                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 UNITED STATES OF AMERICA,             )
                                       )
                                       )
 V.                                    )      CRIM. NOS. 1:95-CR-25-DBH
                                       )        AND 1:98-CR-42-DBH-02
 KENNETH LEON MEADER,                  )
                                       )
                      DEFENDANT        )


        ORDER ON EMERGENCY MOTION FOR RECONSIDERATION


      The defendant Kenneth Leon Meader has filed two previous motions for

compassionate release and I have denied both of them. Order, No. 1:98-cr-42-

DBH-2, (ECF No. 44) (He appealed the first denial, then withdrew that appeal so

that I would have jurisdiction to entertain his second motion, Order, No. 1:98-

cr-42-DBH-2 (ECF No. 59).) I treated his second motion as also seeking my

recusal and I denied that relief as well.   Id. at 2. Now Meader has filed an

emergency motion for reconsideration and has renewed with more vehemence

his request that I recuse. No. 1:98-cr-42-DBH-2 (ECF No. 60).

      As I said before, if Meader’s “medical conditions and his susceptibility to

infection were the end of the matter, they—combined with the pandemic’s

spread—would satisfy the standard of “extraordinary and compelling reasons.”

Order at 3 (ECF No. 44); Order at 3 (ECF No. 59). But I explained that I had to

consider also the factors of 18 U.S.C. § 3553(a) and that the relevant factors

counselled against release. Order at 4-6 (ECF No. 44); Order at 3-5 (ECF No.
Case 1:95-cr-00025-DBH Document 140 Filed 03/10/21 Page 2 of 2                    PageID #: 244




59); see United States v. Mathews, No. 20-1635, 2021 WL 855834, at *1 (6th Cir.

Mar. 8, 2021) (“§ 3582(c)(1)(A) allows district courts that satisfactorily weigh the

sentencing factors listed under 18 U.S.C. § 3553(a) to deny compassionate

release, even if ‘extraordinary and compelling’ circumstances justify a sentencing

reduction”).

       I will not recount those factors again or the reason I declined to recuse in

Meader’s case.      Nothing relevant has changed since my last ruling, and the

explanation would serve only to increase Meader’s unhappiness with the decision

and my role. 1 Meader’s remedy, if any, is to appeal my rulings to the court of

appeals, not to seek reconsideration here.

       The emergency motion for reconsideration is therefore DENIED.

       SO ORDERED.

       DATED THIS 10TH DAY OF MARCH, 2021

                                                    /S/D. BROCK HORNBY
                                                    D. BROCK HORNBY
                                                    UNITED STATES DISTRICT JUDGE




1 Meader adds that I am biased against him because of a letter he wrote criticizing me at the time
I sentenced him. Emergency Mot. for Recons. of Compassionate Release at 2, No. 1:98-cr-42-
DBH-2 (ECF No. 60). I do not remember the letter. Even if I did, it would not call for my recusal.


                                                                                                2
